Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to application filed on 03/19/2020 in which claims 1-5 and 21-28 were presented for examination.
ELECTION/RESTRICTION
Applicant’s election without traverse of Species I (Fig 1-3,6-8) (claims 1-5 and 21-28) in the reply filed on 01/18/2022 is acknowledged. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Coupling pieces (claims 21-28) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 21 and dependent claims 22-28 recites limitation of “First and second coupling pieces” which lacks antecedent basis in the written specification. For purpose of examining “coupling pieces” is considered as “a first and second cage body”.
Appropriate correction is required.
Claim Objections
Claims 21 and 27 are objected to because of the following informalities: 
-Claim 21 recites “lateral ends of the frame” should read “the goggle frame”. 
- Claim 27 recites “on a same one exterior surface”, for clarity purposes it should read “on a same exterior surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bruchett (US20110197346A1) in view of CUI et al. (CN201188900Y).
Regarding claim 1, Bruchett discloses a goggle (Fig 1-3, #10) comprising: a goggle frame (Fig 1-4, #12) comprising a first end and a second end (Annotated Fig 1); a first outrigger (Annotated Fig 1, Fig 5,7 #32)disposed on the first end of the goggle frame; a second outrigger (Annotated Fig 1, Fig 5,7 #32) disposed on the second end of the goggle frame, wherein each of the first and second outriggers comprises an outrigger opening (¶- 16,20-21,24, Fig 3,5-8, #16a,16b); and an elastic band (#20, Annotated Fig 1); a first cage and a second cage (Annotated Fig 1) wherein each of the first and second cages is removably insertable into a respective one of the outrigger openings to couple the elastic band to the goggle frame (Fig 5-8, strap outrigger 48 as cages, ¶-24-28, claim 3).  

    PNG
    media_image1.png
    410
    676
    media_image1.png
    Greyscale

Annotated Fig 1 of Bruchett

However, Bruchett fails to disclose wherein a first end of the band held by one or more protrusions within a band opening of a first cage and a second end held by one or more protrusions within a band opening of a second cage. 
Cui teaches wherein a first end of the band held by one or more protrusions within a band opening of a first cage and a second end held by one or more protrusions within a band opening of a second cage (Annotated Fig 2 below, abstract, page 3 of  PE2E translate, ¶-2 recites “strap/belt 1 end is inserted in cavity (band opening) of the buckle tail box 5 (cage), pressing the buckle tail box with a row of saw teeth of the movable piece”).

    PNG
    media_image2.png
    461
    769
    media_image2.png
    Greyscale

Annotated Fig 2 of Cui
Bruchett and Cui are considered analogous art to the claimed invention because it is the same field of invention, an article of appeal having a securement for a band/belt. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cage of Bruchett to have one or more protrusions within a band opening as taught by Cui in order to provide extra securement to the band inside the cage. 
Regarding claim 2, Bruchett as modified discloses the limitation of claim 1, however Bruchett fails to teach wherein each of the first cage and the second cage further comprises a first cage fastener opening, wherein the elastic band further comprises a first band fastener opening corresponding to each first cage fastener opening, and wherein the goggle further comprises a first fastener configured  to be disposed through each first cage fastener opening and the corresponding first band fastener opening.
Cui further discloses wherein each of the first cage and the second cage further comprises a first cage fastener opening (Fig 1, Claim 1, fixed hole 3), wherein the elastic band further comprises a first band fastener opening (Fig 2-3, Claim 1,fixed hole 3), corresponding to each first cage fastener opening, and wherein the goggle further comprises a first fastener (Claim 1, Pin 4) configured Page 2 of 8 - Response to Restriction/Election Requirement Serial No.: 16/824,525; Confirmation No.: 9456to be disposed through each first cage fastener opening(Fig 1, Claim 1,  fixed hole 3),  and the corresponding first band fastener opening (Fig 2-3, Claim 1,fixed hole 3).  
Bruchett and Cui are considered analogous art to the claimed invention because it is the same field of invention, an article of apparel having a securement for a band/belt. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cage and the elastic band of Bruchett’s goggle to have cage fastener openings on the cage, the band fastener openings on the band and a fastener as taught by Cui in order to prevent the belt from slipping out from the cage. (Page 3 of  PE2E translate, ¶-2). 
Regarding claim 3, Bruchett as modified discloses the limitation of claim 2, and Cui further discloses wherein each of the first cage and the second cage further comprises a second cage fastener opening (Fig 1, Claim 1, fixed hole 3), wherein the elastic band further comprises a second band fastener opening (Fig 2-3, Claim 1, fixed hole 3)corresponding to each second cage fastener opening, wherein the goggle further comprises a second fastener (Claim 1, pin 4) configured to be disposed through each second cage fastener opening(Fig 1, Claim 1, fixed hole 3) and the corresponding second band fastener opening, and wherein the first cage fastener opening and the second cage fastener opening are disposed on opposing sides of the cage (Fig 2-3, Claim 1, fixed hole 3).   
Regarding claim 4, Bruchett as modified discloses the limitation of claim 1, and Bruchett further discloses wherein each of the first cage and the second cage further comprises a detent (Fig 3, 5-8, legs 54), and each of the first outrigger (Fig 5-9, #16) openings comprises a depression (Fig 7, slots 58) configured to receive the detent to hold the respective cage within the respective outrigger opening (Fig 3, 5-8,16a and 16b; leg 54 goes into slot 58, ¶-16-26).   
Regarding claim 5, Bruchett as modified discloses the limitation of claim 1, and Bruchett further discloses a goggle lens (Fig 1-3, lens 14) disposed within the goggle frame. 
However, Bruchett fails to teach wherein the first cage and the second cage is a metal cage wherein at least one of the protrusions is a substantially triangular shaped teeth, wherein the elastic band opening comprises a substantially rectangular cross section, and wherein at least one of the protrusions extends into the substantially rectangular cross section.
Cui further teaches a metal cage (Claims 1-2, buckle tail box #5 is equipped with anti-withdrawing fastener 2 and it made of metal or hard plastic) and at least one of the protrusions is a substantially triangular shaped teeth (Annotated Figure 2 above, see sawtooth like protrusions) wherein the elastic band opening comprises a substantially rectangular cross section (Annotated Figure 2 above, see the band opening is a rectangular shape as follow by the shape of the belt), and wherein at least one of the protrusions extends into the substantially rectangular cross section (Annotated Fig 2,abstract, page 3 of  PE2E translate, ¶-2).
Bruchett and Cui are considered analogous art to the claimed invention because it is the same field of invention, an article of appeal having a securement for a band/belt with a cage. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cage of Bruchett’s goggle to have a metal cage as taught by Cui in order to provide stability and durability while the belt is fastened inside the cage. 
Regarding claim 21, Bruchett discloses a goggle (Fig 1-3, #10) comprising an elastic band (Fig 1-3, #20) having a first end held within a band opening of a body (Fig 5-8, #48, left side) of a first coupling piece and a first end held within a band opening of a body of a first coupling piece (Fig 5-8, #48); and a goggle frame (Fig 1-4, #12) having a first outrigger and a second outrigger (Fig 5,7 #32 or #16)  disposed on respective lateral ends of the frame, wherein the first and second outriggers (Fig 5,7 #32 or #16) each have a respective outrigger opening (Fig 5-7, slot #58) configured to receive one of the first and second coupling pieces ((Fig 5-8, #48); wherein each of the first and second coupling pieces has one or more detents (Fig 3, 5-8, legs #54) and each of the first and second outrigger openings (Fig 5-7, slot #58) has one or more corresponding features configured to interface with the one or more detents (Fig 8, ¶-24-26), and each of the first and second coupling pieces (Fig 5-7, #48) is configured-to be inserted into a respective one of the outrigger openings (Fig 5-7, slot #58) while also holding the elastic band (Fig 8, ¶-24-26), and to be held in place by the one or more detents (Fig 3 and 5-8, legs #54 attach to outrigger #16 and frame attachment device 40 attach to the goggle frame), such that the elastic band is coupled to the goggle frame (Fig 1-8, cages, ¶-24-28, claim 3).  
However, Bruchett fails to disclose wherein an elastic band having a first end held by one or more protrusions within a band opening of a body of a first coupling piece and a second end held by one or more protrusions within a band opening of a body of a second coupling piece.

    PNG
    media_image2.png
    461
    769
    media_image2.png
    Greyscale

Annotated Fig 2 of CUI (Duplicated Fig above)
Cui teaches wherein a first end of the band held by one or more protrusions within a band opening of a body of a first coupling piece and a second end held by one or more protrusions within one or more protrusions within a band opening of a body of a second coupling piece (Annotated Fig 2 above ,abstract, page 3 of  PE2E translate, ¶-2 recites “strap/belt 1 end is inserted in cavity (band opening) of the buckle tail box #5 (body), pressing the buckle tail box with a row of saw teeth of the movable piece”).
Bruchett and Cui are considered analogous art to the claimed invention because it is the same field of invention, an article of apparel having a securement for a band/belt. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the band opening of the body of Bruchett to have one or more protrusions within a band opening of a body as taught by Cui in order to provide extra securement to the band within the cage and to prevent the belt from slipping out of the cage. (Page 3 of  PE2E translate, ¶-2) .
Regarding claim 22, Bruchett as modified discloses the limitation of claim 21, and Cui further discloses wherein each of the first and second coupling pieces having a first fastener opening (Fig 1, Claim 1, fixed hole 3), configured to receive a first fastener (Claim 1, pin 4). 
Regarding claim 23, Bruchett as modified discloses the limitation of claim 22, and Cui further discloses wherein each of the first and second coupling pieces, further comprises a second fastener opening (Fig 1, Claim 1, fixed hole 3) configured to receive a second fastener (Claim 1, pin 4) and wherein the first and second fastener openings are disposed on opposing sides of the coupling piece (Fig 1-3). 
Regarding claim 24, Bruchett as modified discloses the limitation of claim 21, and Bruchett further discloses wherein the one or more detents (Fig 3 and 5-8, legs #54), are protrusions and the corresponding features are depressions (Fig 7, Slot #58).
Regarding claim 25, Bruchett as modified discloses the limitation of claim 21, however fails to teach wherein the body of the first coupling piece is metal wherein the one or more protrusions of the first coupling piece are substantially triangular shaped teeth, wherein the band opening of the first coupling piece comprises a substantially rectangular cross section, and wherein the teeth protrude into the substantially rectangular cross section.
 Cui discloses wherein the body of the first coupling piece is metal  (Claims 1-2; buckle tail box #5 is equipped with anti-withdrawing fastener 2 and it made of metal or hard plastic), wherein the one or more protrusions of the first coupling piece are substantially triangular shaped teeth (Annotated Figure 2 above, see sawtooth like protrusions), wherein the band opening of the first coupling piece comprises a substantially rectangular cross section (Annotated Figure 2 above, see the band opening is a rectangular shape as follow by the shape of the belt), and wherein the teeth protrude into the substantially rectangular cross section (Annotated Fig 2,abstract, page 3 of  PE2E translate, ¶-2). 
Bruchett and Cui are considered analogous art to the claimed invention because it is the same field of invention, an article of apparel having a securement for a band/belt with a cage. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cage of Bruchett’s goggle to have a metal cage taught by Cui in order to provide stability and durability while the belt is fastened inside the cage.
Regarding claim 26, Bruchett as modified discloses the limitation of claim 21, and Bruchett further discloses a goggle lens disposed within the goggle frame (Fig 1-3, lens #14).
Regarding claim 27, Bruchett as modified discloses the limitation of claim 21, and Bruchett further discloses wherein the one or more detents (Fig 3, 5-8, legs #54) of each of the first and second coupling pieces (Fig 5-7, # 48) are arranged on a same one exterior surface of the first and second coupling pieces (Fig 5-8).

Alternative Rejection (see Claim 21)
Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al.  (WO2017189130A1) in view of  CUI et al. (CN 201188900Y).
Regarding claim 21, Durham disclose a goggle (Fig 1-3, 10) comprising: an elastic band (Fig 1-2, #202) having a first end held within a band opening of a body (Fig 19, connector #220) of a first coupling piece (Fig 19, #222) and a second end held within a band opening of a body (Fig 19, connector #210) of a second coupling piece (Fig 19,#212) and a goggle frame (Fig 1-2, #20) having a first outrigger (Fig 18, #110, ¶-41) and a second outrigger (Fig 18, #120, ¶- 41) disposed on respective lateral ends of the frame, wherein the first and second outriggers (Fig 18, #110, #120, ¶- 41)  each have a respective outrigger opening (Fig 18, recess 124, ¶-53)configured to receive one of the first and second coupling pieces (Fig-19, #210 and #220); wherein each of the first and second coupling pieces (Fig -19, #210, #220) has one or more detents (Fig-19, tabs #224 and #214) and each of the first and second outrigger openings(Fig 18, recess #124) has one or more corresponding features (Fig-18, apertures #126) configured to interface with the one or more detents (Fig 19, tabs #224,#214, ¶- 55), and each of the first and second coupling pieces is configured to be inserted into a respective one of the outrigger openings while also holding the elastic band (Fig 18-19, ¶- 55) , and to be held in place by the one or more detents (Fig 19, tabs #214 and #224) such that the elastic band is coupled to the goggle frame (Fig 1-2).
However, Durham fails to disclose wherein an elastic band having a first end held by one or more protrusions within a band opening of a body of a first coupling piece and a second end held by one or more protrusions within a band opening of a body of a second coupling piece.
Cui teaches wherein a first end of the band held by one or more protrusions within a band opening of a first coupling piece and a second end held by one or more protrusions within one or more protrusions within a band opening of a body of a second coupling piece (Annotated Fig 2 above ,abstract, page 3 of  PE2E translate, ¶-2 recites “strap/belt 1 end is inserted in cavity (band opening) of the buckle tail box 5 (body), pressing the buckle tail box with a row of saw teeth of the movable piece”).
Durham and Cui are considered analogous art to the claimed invention because it is the same field of invention, an article of apparel having a securement for a band/belt. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify a band opening of a body of Durham to have one or more protrusions within a band opening of a body as taught by Cui in order to provide extra securement to the band within the cage and to prevent the belt slipping out from the cage. (Page 3 of  PE2E translate, ¶-2) .
Regarding claim 28, Durham as modified discloses the limitation of claim 21, and Durham further discloses wherein the one or more corresponding features include one or more surfaces configured to prevent the first and second coupling pieces from moving in one or more directions when the one or more detents are interfaced with the one or more corresponding features (Fig 18-19, ¶- 55; tabs #224 locked in to aperture #126 to prevent moving and secure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US5809580A by Arnette discloses a multi-sport goggle having a tear-away lens system includes a pair of strap brackets which pivotally and removably attach a goggle strap to the goggle frame. One of the strap brackets includes a third post to removably secure the lateral pull-strap of the tear-away lenses, the other two posts (for securing the panes of the tear-away lenses over the permanent lens) being carried on a pair of lens brackets which are removably secured to either side extent of the goggle frame
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TIN HTWE OO/
Examiner, Art Unit 3732                                                                                                                                                                                            
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732